UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT
                          ______________

                               No. 10-1093
                              _____________


In Re:   KWAME GYAMFI,

                Petitioner.


                              _____________

                 On Petition for Writ of Mandamus.
                           _____________

Submitted:   January 21, 2010          Decided:    January 22, 2010
                           _____________

Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.
                          _____________

Petition denied by unpublished per curiam opinion.
                          _____________

Kwame Gyamfi, Petitioner Pro Se.
                          _____________

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Kwame Gyamfi petitions for writ of mandamus pursuant to the

Crime    Victims’       Rights    Act,     18       U.S.C.          §     3771   (“CVRA”).           He

asserts    that    he     is    entitled       to    mandamus             relief       because      the

district court denied his motion for default judgment on his

complaint     seeking          civil     damages           from           the    United        States

government    for      an     alleged    violation             of       his    rights    under      the

Taxpayer Bill of Rights, 26 U.S.C. § 7433.                                    Petitioner asserts

that Internal Revenue Service employees have violated numerous

criminal statutes in connection with collection of taxes owed by

him and in defending the civil suit he filed below.

      Petitioner’s request for mandamus relief is denied.                                            We

note that Gyamfi did not first assert the rights described in

§ 3771(a) of the CVRA in the district court as required by

§ 3771(d)(3).           Section 3771(d)(3) provides that a movant may

petition the court of appeals for a writ of mandamus only where

the   district      court       has    denied       the        relief         sought     by    motion

asserting a victim’s right.

      In    any     event,        petitioner             was        not       entitled        to    the

protections       of     18     U.S.C.     §       3771        in        his     district          court

proceedings       which        were    civil        in     nature.               See    18     U.S.C.

§ 3771(d)(3).           The CVRA was designed to protect victims and

guarantee them some involvement in the criminal justice process.

“The rights codified by the CVRA, however, are limited to the

                                               2
criminal      justice    process;     the       Act    is   therefore        silent   and

unconcerned with victims’ rights to file civil claims.”                             United

States   v.    Moussaoui,    483    F.3d        220,    234-35       (4th    Cir.   2007)

(citation omitted).

     Finding     no     application    of       18     U.S.C.    §    3771    to    these

proceedings, we deny the petition.

                                                                      PETITION DENIED




                                            3